DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Brooks on 09/15/2021.
           Claim 7 is cancelled.

The application has been amended as follows: 
2       (Currently Amended).
           Claim 1.  A flexible printed circuit board comprising: a base film; an electrode pad disposed on one side of the base film; a circuit pattern connected with the electrode pad; a coverlay overlapping at least a part of the circuit pattern; and a cover resin overlapping the circuit pattern and at least a part of the coverlay, wherein the coverlay comprises a body portion and a protrusion portion protruded from the body portion along an extending direction of the circuit pattern in a plan view, wherein the cover resin is distanced spaced apart from the electrode pad on a plane in a plan view.

Allowable Subject Matter
3.         Claims 1-6 and 8-20 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach." A flexible printed circuit board comprising: a circuit pattern connected with the electrode pad; a coverlay overlapping at least a part of the circuit pattern; and a cover resin overlapping the circuit pattern and at least a part of the coverlay, wherein the coverlay comprises a body portion and a protrusion portion protruded from the body portion along an extending direction of the circuit pattern in a plan view, wherein the cover resin is distanced spaced apart from the electrode pad on a plane in a plan view” as recited claim 1, “A display device comprising: a display panel including a display area and a non-display area; and a flexible printed circuit board coupled with the display panel in the non-display area, wherein: the flexible printed circuit board comprises: a base film; an electrode pad disposed on one side of the base film; a circuit pattern connected with the electrode pad; a coverlay overlapping at least a part of the circuit pattern; and a cover resin overlapping the circuit pattern and at least a part of the coverlay; and the coverlay comprises a body portion and a protrusion portion protruded from the body portion.” as recited claim 9, “A display device comprising: a touch panel comprising a touch area and a peripheral area; and a flexible printed circuit board coupled with the touch panel in the peripheral area, wherein: the flexible printed circuit board comprises: a base film; an electrode pad disposed on one side of the base film; a circuit pattern connected with the electrode pad; a coverlay overlapping at least a part of the circuit pattern; and a cover resin overlapping the circuit pattern and at least a part of the 
           Claims 2-6, 8, 10-17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 9 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848